DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, 22, 24, and 25 are rejected under 35 U.S.C. 103 as obvious over US Pub. No. 2016/0176168 to Zhao, as evidenced by the Material Safety Data Sheet for Arnitel VT3108 (herein referred to as “MSDS 1”) and the Material Safety Data Sheet for Arnitel EM400 (herein referred to as “MSDS 2”).
Regarding claims 1-18, 22, 24, and 25, Zhao teaches breathable multilayer films including a monolithic core layer comprising at least one highly breathable polymer and a first skin layer comprising a highly breathable polymer on one side of the monolithic core layer and a second skin layer on the other side of the monolithic core layer (Zhao, Abstract, paragraphs 0047-0054).  Note that Zhao teaches that the term “highly breathable polymer” at paragraph 0023 is substantially similar or identical to Applicants’ recitation of the term in Applicants’ specification at paragraph 0035.  Zhao teaches that the highly breathable polymers may comprise copolyester thermoplastic elastomer such as ARNITEL (Id., paragraph 0023).  Zhao teaches that the first-skin-layer and the second-skin-layer each comprise a highly breathable polymer, wherein both the first and second skin layers are less hygroscopic and less tacky than the core layer (Id., paragraph 0052).  Zhao teaches that the first-skin-layer and second-skin-layer may comprise a copolyester thermoplastic elastomer such as ARNITEL (Id., paragraph 0054).  Zhao teaches that the skin layers may comprise the same or different highly breathable polymer from the core layer (Id.). 33
Regarding the first-skin-layer composition consisting of a first polymer blend consisting of a first plurality of first-skin-layer high breathable polymers, as set forth above, Zhao teaches that the first-skin-layer and second-skin-layer may comprise a copolyester thermoplastic elastomer such as ARNITEL.  Zhao teaches that the process for forming a breathable multilayer film comprises forming a core-layer polymer melt, forming a first-skin-layer polymer melt and co-extruding the core-layer polymer melt and the first-skin-layer polymer melt to form a monolithic core layer and a first skin layer (Zhao, paragraph 0078).  Although Zhao teaches that the first skin layer may further comprise a filler (Id., paragraph 0055), Zhao does not appear to require a filler.  For example, Zhao teaches at Figs. 2A and 2B different embodiments comprising a skin layer with a filler such that the skin layer exhibits protrusions, resulting in a lower coefficient of friction, and a skin layer substantially free of filler, and a multilayer film that does not include a filler (Id., paragraph 0070).  Note that Zhao teaches Fig. 2B as being an embodiment of the invention (Id., paragraph 0015).  Zhao teaches a single layer film only comprising core-layer highly breathable polymers, may have a low coefficient of friction, without requiring a filler (Id., paragraphs 0036-0041).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to make the breathable multilayer film of Zhao, wherein the skin layers comprise a blend of highly breathable polymers, as suggested by Zhao, motivated by the desire of forming a conventional breathable multilayer film which does not exhibit protrusions based on the totality of the teachings of Zhao.
Although Zhao teaches skin layers comprising at least one highly breathable polymer, a filler and a non-breathable material, Zhao appears to teach the components as separate components (see for example Examples 1-5).  Therefore, the skin layer appears to comprise a composition consisting of the claimed polymer blend consisting of the highly-breathable polymers, while additionally comprising the film and non-breathable material, which are not excluded by the claims.
Alternatively, Zhao recites that the skin layer may further comprise a filler (Zhao, paragraph 0055) and may further comprise a non-breathable material (Id., paragraph 0059).  As set forth in the explanation of Fig. 2B, the skin layer is shown without fillers.  Additionally, Example 1 recites samples, such as samples A and B, only made from ARNITEL, and the predictably resulting properties.  Therefore, it is reasonable for one of ordinary skill in the art to expect that the skin layers may optionally comprise a filler and a non-breathable material, based on the desired properties of the skin layers, as established by at least Example 1 and Table 1.
  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to make the breathable multilayer film of Zhao, wherein the skin layers only comprise a blend of highly breathable polymers without filler and non-breathable material, as suggested by Zhao, motivated by the desire of forming a conventional breathable multilayer film having the desired properties based on the totality of the teachings of Zhao.
Although Zhao teaches the same copolyester thermoplastic elastomer such as ARNITEL in the core layer and the skin layers as taught by Applicants’ specification, Zhao does not appear to specifically teach the claimed water absorption rates of the layers and the claimed relationship.  However, as set forth above, Zhao teaches that the skin layers and the core layers comprise highly breathable polymers such as ARNITEL, and that the skin layers may comprise the same or different highly breathable polymer from the core layer.  Additionally, Zhao teaches that both the first and second skin layers are less hygroscopic and less tacky than the core layer.  One of ordinary skill in the art would recognize that a less hygroscopic skin layer would entail that the skin layers are less polar than a higher hygroscopic core layer.  Additionally, Zhao teaches in the Examples, such as at Example 2, a multilayer film wherein the core layer is made from ARNITEL VT3108 and the skin layers comprise ARNITEL EM400 (Zhao, paragraph 0094).  As evidenced by MSDS 1 and MSDS 2, ARNITEL VT3108 has a water absorption of 33% and ARNITEL EM400 has a water absorption of 0.75% measured according to ISO 62.  Therefore, the core layer inherently comprises a water absorption rate at least about 10 to about 50 times larger than the water absorption rate of the skin layers.  Note that the properties set forth in MSDS 1 and MSDS 2 are consistent with the totality of the teachings of Zhao.
Regarding the first-skin-layer composition consisting of a first blend of a first plurality of first-skin-layer high breathable polymers, the first skin layer and the second skin layer being devoid of a pore-forming filler, and the skin layers being monolithic, Zhao teaches that each of the skin layers are monolithic and free of pores (Zhao, paragraphs 0064, 0068).  Zhao defines a “monolithic” film to comprise any film that is continuous and substantially free or free of pores (Id., paragraph 0021).  Note that although Zhao teaches the incorporation of a filler, Zhao appears to teach that the fillers are not required.  Consistent with the teachings of Zhao that the skin layers may not comprise fillers, that the skin layers are monolithic, and that monolithic means that the film is substantially free or free of pores, the skin layers are devoid of a pore-forming filler as claimed.
Regarding claims 3 and 11-14, Zhao teaches that the multilayer film has a low basis weight, comprising from about 5 to about 20 gsm (Zhao, paragraph 0067), and an overall thickness of 20 microns (Id., paragraph 0058).  Zhao teaches that the core-to-skin ratio may be used to estimate the relative thickness of the core and skin layers (Id.).  Zhao teaches that the core layer may have a thickness comprising about 12 microns and the aggregate of the skin layers would be estimated as comprising about 8 microns, such as the first and second skin layers comprising substantially the same thickness, estimated to each comprise about 4 microns (Id.).  Zhao teaches that the multilayer film may comprise no more than about 20% by weight of the first skin layer, the second skin layer, or an aggregate of the first and the second skin layer (Id., paragraph 0061).  Based on the basis weight and thickness, the multilayer film of Zhao would have a density within the claimed range. Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Alternatively, regarding the claimed contact angle, Zhao teaches a substantially similar structure and composition as claimed, including a substantially similar skin layer.  Therefore, the claimed property appears to be inherent to the structure of Zhao.  Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicants to prove otherwise.
Alternatively, since Zhao teaches a basis weight and thickness which would result in the claimed density, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to make the breathable multilayer film of Zhao, and adjusting and varying the basis weight and thickness of the film, thereby resulting in an average density within the claimed range, motivated by the desire of forming a conventional breathable multilayer film based on the totality of the teachings of Zhao.
Regarding claims 8 and 22, Zhao does not require a soft polymer having a Tg below 0°C or a pore-forming filler in each of the layers (Zhao, paragraph 0050, claim 1).
Regarding claim 10, Zhao teaches that the multilayer film may have a high MVTR, such as at least about 750 g/m2/day as determined by ASTM E96D (Zhao, paragraph 0065).  
Regarding claims 17 and 18, Zhao teaches laminating the breathable multilayer film to a fibrous layer with an adhesive (Zhao, paragraphs 0072, 0073). 
Regarding claim 22, Zhao teaches that the monolithic core layer may comprise one or more hygroscopic highly breathable polymers (Zhao, paragraph 0008). 

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, as applied to claims 1-18, 22, 24, and 25 above, as evidenced by US Pub. No. 2003/0044601 to Phillips.
Regarding claims 8 and 22, as set forth above, Zhao does not require a soft polymer having a Tg below 0°C or a pore-forming filler in each of the layers (Zhao, paragraph 0050, claim 1).  Alternatively, Zhao does not require the core layer to comprise a non-breathable material (see Id., claim 1).  Additionally, Zhao teaches that the non-breathable materials may comprise a thermoplastic resin such as polyethylene, polypropylene, polyester, polyamide, polyvinyl chloride and others (Id., paragraph 0025).  As evidenced by at least Phillips, polyamides and polyesters have a dry glass transition temperature of equal to or greater than 42°C (Phillips, paragraph 0033).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to make the breathable multilayer film of Zhao, wherein the non-breathable materials of the skin layers comprise a polyamide or a polyester, as suggested by Zhao, which inherently comprise a Tg above 0°C, as evidenced by Phillips, motivated by the desire of forming a conventional breathable multilayer film based on the totality of the teachings of Zhao.

Response to Arguments
Applicants’ arguments filed June 1, 2022, have been fully considered but they are not persuasive. Applicants argue that Zhao teaches the skin layer including three components, and the need for a film having a reduced coefficient of friction, based on the incorporation of a filler into the skin layers.  Additionally, Fig. 2B is provided as a contrast to the inventive material, and does not teach the filler material being optional.  
Regarding Applicants’ arguments, Examiner respectfully disagrees.  Claims 1, 17 and 22 recite a first skin layer comprising a composition, wherein the composition consists of a first polymer blend consisting of a plurality of highly breathable polymers. Since Zhao teaches the claimed first polymer blend of highly breathable polymers separate from the filler and non-breathable polymers, the skin layers of Zhao appear to be within the scope of the claimed skin layers, as additional components are not excluded within the first skin layer.
Alternatively, Zhao recites that the skin layer may further comprise a filler and may further comprise a non-breathable material.  As set forth in the explanation of Fig. 2B, the skin layer is shown without fillers.  Additionally, Example 1 recites samples, such as samples A and B, only made from ARNITEL, and the predictably resulting properties.  Therefore, it is reasonable for one of ordinary skill in the art to expect that the skin layers may optionally comprise a filler and a non-breathable material, based on the desired properties of the skin layers, as established by at least Example 1 and Table 1.
  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to make the breathable multilayer film of Zhao, wherein the skin layers only comprise a blend of highly breathable polymers without filler and non-breathable material, as suggested by Zhao, motivated by the desire of forming a conventional breathable multilayer film having the desired properties based on the totality of the teachings of Zhao.
Note also regarding Fig. 2B, that Zhao teaches Fig. 2B as being an embodiment of the invention (Zhao, paragraph 0015).  Since the embodiment of Fig. 2B is an embodiment of the invention, the incorporation of the filler does not appear to be necessarily required to reduce the coefficient of friction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786